DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-9, and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant amended independent claim 1 to incorporate the previously indicated allowable subject matter of “wherein the first adjustment device further comprises two locking claws, a tension spring, a compression spring and a ball.”  The applicant also amendment independent claim 9 to incorporate the previously indicated allowable subject matter of “an element to be attached to the cheek piece, [[and]] wherein the second locking and releasing button is bilaterally operable, and wherein the element comprises two spaced apart guiding rods and two spaced apart locking elements, and wherein each of the two locking elements on a surface facing each other is provided with a plurality of teeth over a part of a length of the locking element.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641